DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
This action is in response to the reply filed 08/19/2022. The allowed claims are 1-4, 6, 8-9 and 11-20. The closest prior art of record is Lowenstein et al. (USP 6568466).
The following is an examiner's statement of reasons for allowance: 
The prior art does not anticipate nor render obvious the combination set forth in the independent claim, and specifically does not show the claimed structural configuration of the heat exchanger plate.
Regarding Claim 1, although Lowenstein discloses a heat exchanger plate having a recess and a U-turn end, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of Lowenstein to incorporate a recess formed on the passage forming surface, wherein the recess occupies a second area of the passage forming surface, wherein the second area is different from and disposed outside of the first area on the passage forming surface, wherein a first portion of a perimeter of the flow passage coincides with a first portion of a perimeter of the recess along the U-turn end of the flow passage, wherein the passage forming surface includes a plurality of recesses, each of the recesses having an opening formed therein and extending through the plate, along with the other claimed components of the heat exchanger plate. 
Regarding Claim 11, although Lowenstein discloses a heat exchanger plate having a recess and a U-turn end, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of Lowenstein to incorporate a degas aperture formed on the passage forming surface and configured to convey the air collected from a flow path of a heat exchanger, wherein a recess extends longitudinally away from the first portion of the perimeter of the flow passage, wherein the U-turn end connects a first pass of the flow passage to a second pass of the flow passage, wherein the recess extends longitudinally in a direction parallel to a direction of extension of each of the first pass and the second pass, along with the other claimed components of the heat exchanger plate. 
Regarding Claim 19, although Lowenstein discloses a heat exchanger plate having a recess and a U-turn end, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of Lowenstein to incorporate the plate extending longitudinally from a first end to a second, wherein the U-turn end of the flow passage is disposed adjacent the first end of the plate, and wherein the recess is formed on the passage forming surface between the U-turn end of the flow passage and the first end of the plate, along with the other claimed components of the heat exchanger plate. 
Therefore, when viewed as a whole and for at least the foregoing reasons, the prior art of record neither anticipates nor renders obvious the present invention as set forth in the independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611.  The examiner can normally be reached on Monday-Friday 0930-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL ALVARE/           Primary Examiner, Art Unit 3763